              Case 1:16-cr-00259-JKB Document 468 Filed 05/31/19 Page 1 of 29



  KS(\.\ID:   llSAO#2015R068H

                                IN THE UNITED STATES DISTRICT COURT
                                    FOR THE D1STRlCTOF:MAIi,VCAND 17

UNITED STATES OF AMERICA                               *      UNDER SEAL

                v.                                  " .:_1.   CRIMINAL NO .. JKB-I6-0259
                                                       *
                                                       *      (Conspiracy to Participate in a
                                                       *      Racketeering Enterprise, 18
                                                       *      U.S.c. ~ 1962(d); Conspiracy to
.JORGE RAUL GUERRA CASTILLO,                           *      Commit ;\ Violent Crime in Aid
      a.k.a. Pelon,                                    *      of Racketeering, 18 U.S.c. ~
CARLOS ALAS BRIZUELA,                                  *      I959(a)(6); Committing a
      a.k.a. Trueo,                                    *      Violent Crime in Aid of
                                                       *      Racketeering, 18 U.S.c. ~
                                                       *      I 959(a)(2), (3),18 U.S.c. ~ 2;
                                                       *      Conspiracy to Commit Money
CARLOS HERNANDEZ DIAZ,                                 *      Laundering, 18 U.S.c.
      a.k.a. Positivo,                                 *      ~ 1956(h))
MILTON PORTILLO RODRIGUEZ,                             *
      a.k.a. Little Gangster,                          *
      a.k.a. Seco,                                     *
.JUAN CARLOS SANDOVAL RODRIGUEZ,                       *
        a.k.a. Picaro,                                 *
FRANCISCO RAMIREZ PENA,                                *
      a.k.a. Tepo,                                     *
      a.k.a. Advertensia,                              *
JOSE ALBERTO SIIlRIAN GARCIA,                          *
      a.k.a. Chango,                                   *
DARWIN ARIAS MEJIA,                                    *
      a.k.a. City,                                     *
      a.k.a. City Boy,                                 *
DAVID ERNESTO NOLASCO SORIANO,                         *
       a.k.a. Gordo,                                   *
       a.k.a. Mole,                                    *
MIGUEL LOPEZ ABREGO,                                   *
      a.k.a. Timido,                                   *
ALBARO ROSA MORENO,                                    *
      a.k.a SlllW,                                     *
ERVIN ARRUE FIGUEROA,                                  *
      a.k.a. Tricky,                                   *
RONALD MENDEZ SOSA,                                    *
EDWIN RUIZ URRUTIA,                                    *
      a.k.a. S)'lvestre,                               *
BRENDA ARGUETA ARGUETA,                                *
        a.k.a Prima,                                   *
          Case 1:16-cr-00259-JKB Document 468 Filed 05/31/19 Page 2 of 29




SAMUEL DIAZ RAMOS,
      a.k.a. Pequeno,
DARVIN GUERRA ZACARIAS,
       a.k.a. Chapin,
LUIS FERNANDO CRUZ RODRIGUEZ,
       a.k.a. Catra


CARLOS VENTURA MORALES,
       a.k.a. Pantalla,
CHRISTIAN RODRIGUEZ HERNANDEZ,
      a.k.a. Skinny,
      and
DANNY HERNANDEZ SOLORZANO,
      a.k.a. Titre,

               Defendants.
* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *

                              FOURTH SUPERSEDING INDICTMENT

                                              COUNT ONE

                       (Conspinley to Participate in a Racketeering Enterprise)

          The Grand Jury for the District of Maryland charges that:

          At all times relevant to this Fourth Supcrscding    Indictment:

                                               Introduction

          1.       La Mara Sal1't1lr11cha, also known as the MS-13 gang ("MS-13"),            was a gang

  composed primarily of immigrants or descendants       of immigrants from EI Salvador, with members

  operating    in the State of Maryland,   including   in Anne Arundel County, Montgomcry         County,

  Princc Georgc's County, and Frederick County, and throughout the United States.

          2.       The name "Mara Salvatrucha"     was a combination ofseveral     slang tcrms. Thc word

  "Mara" was the tenn used in EI Salvador for "gang."' The word "Salvatrucha"          was a combination

  of the words "Salva," which was an abbreviation         for "Salvadoran,"   and "trucha,"   which was a

  slang term for "fear us," "look out;' or "hcads up."'
           Case 1:16-cr-00259-JKB Document 468 Filed 05/31/19 Page 3 of 29




           3.       In the United States, MS- J 3 has been functioning       since at least the 19805. MS- I3

 originated     In Los Angeles,     California,     where MS-13 members      banded together          for protection

 against the larger Mexican groups.             MS-13 evolved into a gang that engaged in turf wars for the

 control of drug distribution      locations.    MS-13 quickly spread to states across the country, including

 ivlaryland.

           4.       MS-13 was a national and interuational         criminal organization        and was one of the

 largest street gangs in the United States.           Gang members actively rccruited members,            ineluding

juveniles,      from communities     with a large number of Salvadoran immigrants.

           5.                                    GUERRA        CASTILLO.     ALAS    HRIZUELA,_

"HERNANDEZ                         J)(AZ, PORTILLO             RODRIGUEZ,     SANDOVAL               RODRIGUEZ,

 RAMIREZ          PENA, SIBIUAN          GARCIA,       ARIAS     i\1E,J1A, NOLASCO         SORIANO,         LOPEZ

 ABREGO,          ROSA i\lOIU~NO,        ARRUE        FIGUEROA,      MENDEZ      SOSA, RUIZ            URRUTIA,

 ARGUETA            ARGUETA,          DIAZ        RAMOS,                                               VENTURA

 MORALES,           RODRIGUEZ           HERNANDEZ,             HERNANDEZ       SOLORZANO,               and   others

 !mO\\l1   and unknown to the Grand Jury, werc members and associates ofMS-                 J   3.

           6.       Members     of i\'IS-13 from time to time signified       their membership          by weanng

 tattoos reading "MARA SALV ATRUCIIA,"                  "MS," "MS-13," or similar tattoos, oftcn written in

 gothic lettering. Mcmbcrs also signiJied their membership through tattoos of devil horns in various

 places on their bodies.      Members somctimes avoided conspicuous          MS-13 tattoos, instead wearing

 discreet ones such as "503," spider webs. three dots in a triangle formation signifying the phrase

 "mi ,.ida/oca," or clown faces with phrases such as "Iaugh now, cry later." Somc MS- J 3 mcmbers

 havc choscn not to havc tattoos at all, or to havc thcm placcd on areas such as the hairlinc whcrc

 thcy can be easily covcrcd to conceal thcir gang afliliation         tram law enforcement.




                                                           3
        Case 1:16-cr-00259-JKB Document 468 Filed 05/31/19 Page 4 of 29




         7.         The gang colors of MS-13 werc blue, black, and whitc, and members often wore

clothing, particularly          sports jerseys, with the number "13," or with numbers         that, when added

together, totaled 13, such as "76." MS-13 members also wore blue and white clothing to represent

their membership,        including blue and white shoes such as the Nike "Cortez"            sneakers.   As with

tattoos, some MS-13 members selected more discreet ways of dressing to signify their membership

and at the same time avoid detection by law enforcement.

         8.         MS-13 members referred to one another by their gang names, or monikers,                   and

often did not know fellow gang members except by their gang names.

         9.         Members ofMS-13         were expected to protect the name, reputation, and status of the

gang from rival gang members and other persons.                MS-13 members required that all individuals

show respect and deference to the gang and its membership.               To protect the gang and to enhance

its reputation,    MS-I3 members were expected to use any means necessary to force respect from

those who showed disrespcct.            ineluding acts of intimidation   and violence.      MS-13 's creed was

based on one of its mottos, "'Mala. viola, cOl1/rolla." which translated              in sum and substance      to,

"'Kill, rape, control;'     and, "ver oir y callar," which means, "see nothing, hear nothing and say

nothing,"

         I O.       Members        and associates   of MS-l3     lrequently     engaged   in criminal    activity,

including, but not limited to, murder, assault, drug traftlcking,             robbery, and extortion, as well as

attempts and conspiracies          to commit such offenses.    MS-13 members were required to commit acts

of violence to maintain membership            and discipline within the gang, as well as against rival gang

members.        Participation     in criminal activity by a member, particularly      in violent acts directed at

rival gangs or as directed by gang leadership,            increased   the respect accordcd     to that member,

resulted in thaI member maintaining or increasing his position in the gang. and opened the door to




                                                         4
        Case 1:16-cr-00259-JKB Document 468 Filed 05/31/19 Page 5 of 29




a promotion to a leadership position.           One of the principal rules of MS-13 was that its members

must attack and kill rivals whenever possible.            Rivals were allen referred to as "chavalas."            MS-

13, in thc areas of Frederick            County,    Anne Arundel       County,     Princc George's     County      and

Montgomery       County,     Maryland,      maintained    rivalries   with the 18th Street and Bloods gangs,

among others.

        11.       Prospectivc members who sought to join MS-13 were required to prove themselves

over time.    Individuals     who associated       with and were friends of the gang were called "paisas."

Individuals    who did favors and other acts for the gang were called "paros"                        Persons     being

observed by the gang for potentialmcmbership,              were knO\\l1 as "obsen'aliolls."      Individuals      who

had advanced      to the final level before being 'jumped              in" were called "cheql/eos." Che'll/eos

underwent     a probationary     period during which they were required to commit additional,                    more

serious crimes on behalf of MS-13 to achieve trust and prove their loyalty to the gang.                        To join

MS-13 and become full members or "homeboys,"                   prospective members were required to complete

an initiation process, allen referred- to as being 'jumped            in" or "beat in" to the gang. During that

initiation, other members of MS-13 would beat the new member, usually until a gang member

finished counting aloud to the number thirteen, representing              the "13" in MS-13.

        12.       MS-13 was an international         criminal organization,      and was organized in Maryland

and elsewherc into "cliques," that is, smaller groups operating in a specific city or region.              Cliques

operated under the umbrella rules of MS-13.              MS-13 cliqucs oncn workcd together cooperativcly

to engage in criminal activity and to assist one another in avoiding detection by law enforcement.

In Maryland and the surrounding             areas these cliques included, among others, the Fulton Locos

Salvatrucha     (''FLS''    or "Fulton"),     Hempstead        Loeos Salvatrucha     ("HLS"    or "Hempstead"),

Uniones Locates Salvatrueha         ("ULS"), Molinos Locales Salvatrucha ("MLS''),             Hollywood Locos




                                                           5
              Case 1:16-cr-00259-JKB Document 468 Filed 05/31/19 Page 6 of 29




    Salvatrucha        C'HWLS").      Normandie     Locos Salvatrucha     ("NLS" or "Norrnandie").      Sailors Locos

    Salvatrucha        Wcstside C'SLSW" or "Sailors"),        Coronados     Locos Salvatmcha     C'CLS"), Parkview

    Locos Salvatrucha            ("PVLS"),   Guanacos    Little Psychos Salvatrucha   ("GLS"),    and Langley Park

    Salvatrucha       ("LPS").

              13.                                   GUERRA         CASTILLO,      ALAS      BRIZUELA,       _

_                    HERNANDEZ           D1AZ, PORTILLO            RODRIGUEZ.      SANDOVAL          RODRIGUEZ.

    RAMIREZ            PENA, SIBRIAN           GARCIA,     ARIAS     ME.JIA.   NOLASCO        SORIANO,       LOPEZ

    ABREGO,           ROSA MORENO,             ARRUE      FIGUEROA,        MENDEZ     SOSA,      RVIZ    URRUTIA,

    ARGUETA              ARGUETA,            DlAZ    RAMOS,                                              VENTURA

    MORALES,             RODRIGUEZ              HERNANDEZ,          and   HERNANDEZ          SOLORZANO             wcre

    members and associates of the Fulton or FLS Cliquc ofMS-13.                 ROSA MORENO             was a mcmbcr

    and associate of the l'arkview or PVLS Clique or MS-13.

              l.t.       Each clique was presided over by the "First Word." the leadcr or president of the

    clique.    The leader was also sometimes            referred to as "Primera Pa/abra," or "Corredor."           The

    "Segundo         Palabra:'    or "Second    Word." was the second-in-command           or the clique.       General

    members were requircd to take orders from the First Word and Second Word.                         Clique leaders

    would olien designate particular homeboys to take leadership positions over certain geographical

    areas.

              IS.        MS-13 cliques kept in contact and reported            to the leadcrs for their respective

    cliqucs, who were oftentimes             based in various statcs or in EI Salvador.     Cliques contacted their

    leaders based in other states or 101Salvador using cellular telephones                during clique mcetings to

    keep them updated on gang business. j()r advicc, and to resolve disagreemcnts              regarding operations




                                                               6
        Case 1:16-cr-00259-JKB Document 468 Filed 05/31/19 Page 7 of 29




among local cliques.      Incarcerated     clique leaders based in EI Salvador regularly communicated

and dircctcd ordcrs to Maryland-based            cliques through phoncs smuggled into Salvadoran prisons.

        16.       MS-13 members met on a regular basis to, among other things, discuss gang affairs

and report on acts of violence           committed     by thcir mcmbers.        with the goal of inciting    and

encouraging     furthcr violcncc.     Each clique held clique meetings where business specific to that

clique was discusscd.     Any perceived indiscretions         by mcmbers or violations ofMS-13       rules were

talked about at clique mectings and punishments               or "violations"   wcre issucd.   Violations   alien

took the form of beatings by fellow MS-13 members, often referred to as "court."                  More serious

violations resulted in the issuance of a "greenlight,"          which was an order and/or approval to kill.

        17.       MS-13 leaders from various cliques also held rcgionalmeetings                to discuss issues

between cliques and discuss criminal venturcs among the cliques.                Clique leaders from across the

United States, from other countrics,         and within regions of the United States' would meet or

communicate      by telephone       conferencc     to discuss    gang rules and gang business,       to resolve

problems      or issues among c1iqucs and gang members               of different   cliques, and to unite gang

mcmbers from across the country.

        18.       MS-13 received moncy and incomc from sources including member dues and the

extortion or "taxing" of brothels and other illegitimate businesses, as well as narcotics tranicking

and the comlllission    of robberies.     Such funds wcre used tor gang purposes, including obtaining

weapons and providing       support for MS-13 gang mcmbcrs who werc imprisoned                    in the United

Statcs, both insidc and outside of Maryland, and in EI Salvador.

        19.       MS-l3 members comlllunicated           about gang activitics with other MS-13 members

in Maryland and clsewhcre using mobile tclephones,               telephone text messagcs, social media such




                                                          7
       Case 1:16-cr-00259-JKB Document 468 Filed 05/31/19 Page 8 of 29




as Faccbook, e-mail accounts, and other modes of communication. Additionally, MS-l3 members

used international money wire transfers to conduct and promote gang activities.

                                     The Racketeering Enterprise

        20.     MS-13, including its leadership, membership, and associates, constituted an

enterprise as defined in 18 U.S.c.    S   1961(4), that is, a group of individuals associated in lact that

engaged in, and the activities of which affected interstate and foreign commerce ('"the Enterprise").

The Enterprise constituted an ongoing organization whose members functioned as a continuing

unit for a common purpose of achieving the objectives of the Enterprise.

                                      Purposes of the Enterprise

       2I.     The purposes of the MS-13 Enterprise included:

                       a.      Preserving and protecting the power, territory, reputation, and profits

of the enterprise through the usc of intimidation, threats of violence, and violence, including

assaults and murder;

                       b.      Promoting and enhancing thc enterprisc and its leaders', members',

and associatcs' activities, including, but not limited to, murder, kidnapping. extortion, drug

trafficking, robbery, money laundering,and other criminal activities;

                       c.      Keeping victims, potential victims, and community members in fear

of the entcrprisc through violence and threats of violence;

                       d.      Providing financial support and information to gang                leaders,

members, and associates, including individuals incarcerated in the United States and in EI Salvador;

                       e.      Providing assistance to gang leaders. members, and associates who

committed crimes on behalf of the enterprise; and




                                                      8
       Case 1:16-cr-00259-JKB Document 468 Filed 05/31/19 Page 9 of 29




                       f.       Hindering, obstmcting, and preventing law enforcement officers

from identifying participants    111   the enterprise's criminal activity; Ii-om apprehending the

perpetrators of those crimes; and from success/iIily prosecuting and punishing the offenders.

                             Means and Methods of the Enterprise

       22.     Among the means and methods by which the members and associates of MS-13

conducted and participated in the conduct of the affairs of the Enterprise were the following:

                      a.      The members and associates ofMS-13 used intimidation, threats of

violence, and violence, including assaults and murder. to preserve, expand, and protect MS-13's

territory and activities, to promote and enhance its prestige, reputation, and position in the

community, and to discipline gang members who had been disloyal or had violated gang rules;

                      b.      The members and associates of MS-13 attended regular gang

meetings and communicated with other MS.13 members to discuss, among other things: the

structure and organization of the gang; past criminal acts committed against rival gang members

and others; identifying rival gang members and others for the purposc of assaulting or murdcring

them; efforts to increase gang income, through means such as drug trallicking and extortion; MS.13

leaders, members, and associates who had been arrested or incarcerated; disciplining MS-13

leaders, members. and associates who had violated gang rules; police interactions with MS-13

leaders, members, and associates; the identities of individuals suspected of cooperating with law

en!i.Jrcement, and proposed actions to be taken against them; and plans ~U1dagreements regarding

the commission of future erimes, as well as ways to conceal these crimes;

                       c.     Thc membcrs and associatcs of MS-13 also communicated with

other MS.13 members in Maryland and elsewhere, and rcpresented their gang allegiance, through

social mcdia such as Faccbook, including by posting photographs of themselves with other gang

membcrs, showing gang hand signs. wearing colors or clothing associated with MS-13. and posing
      Case 1:16-cr-00259-JKB Document 468 Filed 05/31/19 Page 10 of 29




with weapons or gang-related graffiti, and by sending and/or posting messages referencing their

affiliation with MS-13;

                       d.      Thc mcmbers and associates of MS-13 financcd the cnterprise

through a variety of activities, including the extortion of money - sometimcs referred to as "rent"

- from gang mcmbers and from legitimate and illegitimate businesses operating on the gang's turf:

as well as through the commission of robberies;

                       e.     The members and associates of MS-13 distributed and agreed to

distributc controlled substances on behalf of the gang;

                       f.     The funds raised by the gang were used for gang purposes, including

obtaining weapons and providing support for MS-13 gang members, including those imprisoned in

the United States, inside and outside of Maryland, and in El Salvador;

                       g.     The members and associates of MS-13 hindered and obstructed the

efforts of law enforcement to identify, apprehend, and successfully prosecute and punish gang

members;

                       h.     The members and associates of MS-13 would investigate rival gang

members or other persons targeted for violence; would obtain information about such targets,

including locations frequented by them; and would use such information in their plans to attack

such targets; and

                       1.     The members and associates ofMS-13 would and did agree that acts

involving murder, including conspiracy and attempts to commit murder, and other acts of violence,

would be committed by members and associates orMS-13 against rival gang members and persons

deemed as threats to MS-13 and for the purpose of imposing discipline within the gang, and on

other occasions as deemed necessary.




                                                  10
      Case 1:16-cr-00259-JKB Document 468 Filed 05/31/19 Page 11 of 29




                                 The Racketeering    Conspiracv

       23.     Beginning on a date Unkn0\\11 to the Grand Jury, but at least prior to in or about

2015. and continuing through at least in or about 2017, in the District of Maryland and elsewhere,




                            .JORGE RAUL GUERRA CASTILLO,
                                       a.k.a. Pelon,
                                CARLOS ALAS BRIZUELA,
                                      a.k.a. Truco,
                                      a.k.a. Stew ie,


                               CARLOS       HERNANDEZ         nIAZ,
                                         a.k.a. Positivo,
                            MILTON PORTILLO               RODRIGUEZ,
                                    a.k.a. Little Gangster,
                                             a.k.a. Seeo,
                        JUAN CARLOS SANDOVAL RODRIGUEZ,
                                          a.k.a. Picaro,
                               FRANCISCO          RAMIREZ PENA,
                                            a.k.a. Tepo,
                                      a.k.a. Advertensia,
                           ,JOSE ALBERTO SIBRIAN GARCIA,
                                         a.k.a. Chango,
                                  DARWIN ARIAS MEJIA,
                                             :I.k.a. City,
                                        a.k.a. City Boy,
                         DA VID ERNESTO NOLASCO SORIANO,
                                          a.k.H. Gordo,
                                            :I.k.a. Mole,
                                 MIGUEL LOPEZ ABREGO,
                                          a,k.:I, Timitio,
                                 ALBARO ROSA MORENO,
                                             :I.k.:I Slow,
                                ERVIN ARIWE FIGUEROA,
                                          :I,k.a. Trick)',
                                 RONALD MENDEZ SOSA,
                                  EDWIN RVIZ URRUTIA,
                                        :I.k.a. Sylvestre,
                              BRENDA ARGUETA ARGUETA,
                                           il.k.a Prima,
                                  SAMUEL nIAZ RAMOS,
                                        a.k.a. Petl Ul'1l0,


                                                I1
          Case 1:16-cr-00259-JKB Document 468 Filed 05/31/19 Page 12 of 29




                                   CARLOS VENTURA MORALES,
                                           a.k.a. I'antalla,
                               CHRISTIAN RODRIGUEZ HERNANDEZ,
                                         a.k.a. Skinny, ami
                                 DANNV HERNAN()EZ SOLORZANO,
                                             a.k.a. Titre,

defendants herein, and others known and unknO\\11 to the Grand Jury, being persons employed by

and associated with MS-13, an enterprise engaged in, and the activities of which affected, interstate

and foreign commerce,          did knowingly      conspire to violate Title 18 U.S.C.     S   I 962(c), that is to

conduct     and participate,    directly,   and indirectly,   in the conduct   of the affairs of the MS-13

Enterprise through a pattern of racketeering          activity. as defined in 18 U.S.C.   SS    1961(1) and (5).

which pattern of racketeering       activity consisted of:

          (a)     Multiple acts involving:

                          (1)       murder in violation of Maryland Code, Criminal Law SS 2-201, 2-
                                    204, 2-205, and 2-206, I-202, and the Common Law of Maryland,
                                    punishable pursuant to Maryland Code, Criminal Law SS 1-201,1-
                                    202,2-20 1,2-204,2-205,   and 2-206;

                          (2)       extortion, in violation of Maryland Code, Criminal Law SS 3-701
                                    and 3-705,1-202, and the Common Law of Maryland; and

                          (3)       robbery, in violation of Maryland Code. Criminal Law            SS 3-402
                                    and 3-403.1-202, and the Common Law of Maryland;

                          (4)       kidnapping, in violation of Maryland Code, Criminal Law              S 3-502.
                                    and the Common Law of Maryland.

          (b)     Multiple offenses involving drug trafllcking in violation of 21 U.S.c.            SS   841 and
                  846:

          (c)     Multiple acts indictable under:

                          (I) 18 U.S.C. S 1951 (relating to interference       with commerce,       robbery or
                          extortion); and

                          (2) 18 U.S.c.      SS   1956 and 1957 (money laundering).



                                                         12
       Case 1:16-cr-00259-JKB Document 468 Filed 05/31/19 Page 13 of 29




It was further part of the conspiracy that each defendant agreed that a conspirator          would commit

at least two acts of racketeering     activity in the conduct of the affairs of the enterprise.

                                                 Overt Acts

          24.       In furtherance   of the conspiracy,     and to effect the illegal object thereof,     the

defendants and their co-conspirators       perfonned, participated   in, and did the follov:ing acts, among

others, in the District of Maryland and elsewhere:

                                                     2015

          25.       In 2015, these included thc following activities:

                    a.     On or about April 7,2015,        ALAS BRIZUELA          and other members     and

associates      of MS- I3 conspired to murder Victim I hecause Victim I was a suspected            rival gang

member.

                    b.     On or about April 7, 2015, members and associates           of MS-13 murdered

Victim 1 in Frederick, Maryland.

                    c.     Prior to the murder     of Victim     I, ALAS    I3RIZUELA       and GUERRA

CASTILLO          authorizcd and ordered the murder of Victim I.

                    d.     In or about May 2015, ALAS            BRIZUELA,         GUERRA     CASTILLO,

NOLASCO           SORIA:-;O, and other members and associates of MS-13 conspired              to kidnap and

murder Victim 2.

                    e.     On or about May 10,2015,         ALAS BRIZUELA,         NOLASCO        SORIANO,

and other members and associates of MS-13 kidnapped Victim 2 in Frederick, Maryland.

                    [      During the kidnapping,     members     and associates    of MS-13 attempted     to

extort Victim 2, threatening to kill Victim 2 ifhe did not pay money to the gang.




                                                       13
       Case 1:16-cr-00259-JKB Document 468 Filed 05/31/19 Page 14 of 29




                 g.       During the kidnapping of Victim 2, ALAS BRIZUELA                displayed a firearm

and put the fireann in Victim 2's mouth.

                 h.       On or about August 28, 2015. ALAS BRIZUELA,

GUERRA        CASTILLO,         NOLASCO     SORIANO,        and other members and associates of MS-13,

conspired to maim, assault with a dangerous weapon. and murder Victim 3.

                 I.       Prior to August     28, 2015,     ALAS      BRIZUELA,

NOLASCO        SORIANO,         and DIAZ RAMOS        participated   in giving another MS.13 member a

"court" (i.e., a disciplinary   beating) because Victim 3 had not yet been killed.

                 J.       On or about August 28, 2015, NOLASCO            SORIANO         and other members

and associates of MS-13 repeatedly struck the Victim 3 with a machete and a knife and assaulted

Victim 4 in Frederick, Maryland.

                 k.       Prior to the assault   and attempted       murder   of Victim    3, members    and

associates    of MS-13     spoke    to ALAS      BRIZUELA,                                  and   GUERRA

CASTILLO,       who authorized the murder of Victim 3.

                 I.       On or about August 31, 2015, ALAS BRIZUELA               and

murdered Victim 5 by stabbing him with a knife in Wheaton. Maryland.

                 n1.      On or about December 23.2015,        ALAS BRIZUELA,

                                   and other MS-13 members conspired to murder Victim 6.

                 n.       On or about     December     23. 2015, mcmbcrs       and associates     of MS-13

attcmptcd to murder Victim 6 by stabbing Victim 6 with a knife in Fredcrick, Maryland.

                                                     2016

        26.      In 2016, thcsc includcd the following activities:




                                                      14
       Case 1:16-cr-00259-JKB Document 468 Filed 05/31/19 Page 15 of 29




                a.      On or about March 26, 2016, RODRIGUEZ               HERNANDEZ       and other

mcmbers and associates of MS-13 conspired to extort Victim 7 in Langlcy Park, Maryland.

                b.      In or about early May 2016, GUERRA           CASTILLO,         HERNANDEZ

D1AZ, and othcr members and associates of MS-13 conspired to murder Victim 8 in Frederick,

Maryland.

                c.      In or about      May 2016, HERNANDEZ           D1AZ traveled    to Frederick,

Maryland with a .38 caliber handgun to murder Victim 8.

                d.      In or about.lune   2016, SIBRIAN GARCIA and RAMIREZ              I'ENA were

promoted to the c!Jeqlleo rank in the Fulton elique ofMS-13.

                e.      In or about .luly 2016, SIBRIAN      GARCIA,     HERNANDEZ        DIAZ, and

other members and associates ofMS-13        conspired to murder Victim 9.

                f.      On oraboutJuly     4. 2016, SIBRIAN GARCIA, HERNANDEZ             DIAZ, and

other mcmbers and associatcs ofMS-13        attemptcd to lurc Victim 9 to Wheaton Regional Park for

the purpose ofkilling   him.

                g.      On or about .luly 4, 2016, SIBRIAN GARCIA, HERNANDEZ              D1AZ, and

other members and associates of MS-13 dug a shallow gravc in Whcaton Regional Park in which

they intendcd to bury Victim 9 after killing him.

                h.      On .luly 4. 2016, SlmUAN         GARCIA,   HERNANDEZ      DIAZ, and other

mcmbers and associates of MS-13 attempted to murder Victim 9 by shooting him with a fireaml

in the head.

                I.      On or about .luly4, 2016, SIBRIAN GARCIA, HERNANDEZ               DIAZ, and

other membcrs amI associatcs contacted GUERRA CASTILLO               to rcport the attempted murder

of Victim 9.




                                                    15
      Case 1:16-cr-00259-JKB Document 468 Filed 05/31/19 Page 16 of 29




              J.         On or about August 28, 2016, SIBRIAN     GARCIA,     HERNANDEZ        DIAZ,

and other members and associates ofMS-13 conspired to murder Victim lOin Wheaton, Maryland.

               k.        On or about August 28, 2016, HERNANDEZ          DIAZ attempted to murder

Victim 9 by shooting at him with a fireaml several times, but failed to strike Victim 10.

               I.        In or about August 2016, HERNANDEZ         DIAZ,

other MS-13 gang members promoted SillmAN          GARCIA       and RAMIREZ     PENA to the rank of

homeboy in the Fulton clique ofMS-i3      by assaulting them in a ritual referred to as 'jumping   in."

              m.         On or about December    14,2016,   HERNANDEZ        DIAZ, HERNANDEZ

SOLORZANO,          and other members or associates of MS-13 conspired      to murder Victim I I and

Victim 12.

              n.         On or about December    14,2016,   HERNANDEZ        DIAZ. HERNANDEZ

SOLORZANO,          and other members or associates of MS-13 retrieved a firearm and attempted to

murder Victim I I and Victim 12 by shooting them in Montgomery        County, Maryland.

                                                2017

       27.    In 2017, thesc included the following activities:

              a.         In or about   March    2017,   LOPEZ     ABREGO,       ROSA      MORENO,

PORTILLO      IWDRIGUEZ,         SANDOVAL        RO()RIGUEZ,      SIBRIAN      GARCIA,      and other

members and associates ofMS-13      conspired to murder Victim 13.

              b.         On or about March 31, 2017, LOPEZ         ABREGO,       ROSA     MORENO,

PORTILLO      RODRIGUEZ,         SAN()OVAL       RODRIGUEZ.       SIllRIAN     GARCIA.      and other

members and associates of MS- I3 lured Victim 13 to a park in Wheaton, Maryland for the purpose

of murdering him.




                                                  16
       Case 1:16-cr-00259-JKB Document 468 Filed 05/31/19 Page 17 of 29




               c.      On or about March 31, 2017, LOPEZ              ABREGO.     ROSA    MORENO,

PORTILLO       RODRIGUEZ,          SANDOVAL        RODRIGUEZ,       SIBRIAN     GARCIA,     and other

members and associates     of MS-13 murdcrcd Victim 13 in Wheaton, Maryland          by stabbing him

over 100 timcs with sharp objects.

               d.      On or about March 31, 2017, LOPEZ              ABREGO,    ROSA     MORENO.

PORTILLO       RODRIGUEZ,          SANDOVAL        RO[)JHGUEZ,      SIBRIAN     GARCIA,     and other

members and associates of MS-13 dismembered           Victim 13, removed his heart, and buried him in

a grave.

               e.      Following     the murder of Victim     13 HERNANDEZ        DIAZ,   RAMIREZ

PENA, and SIBIHAN        GARCIA       promoted    LOPEZ      ABREGO    to the rank of chequeo in the

Fulton clique of MS-13 for his participation     in the murder of Victim 13.

               f.      On or about April 3. 2017, HERNANDEZ           D1AZ, ARIAS ME.JIA, ROSA

MOIU:NO,     and other members and associates of MS-13 conspired to murder Victim 14.

               g.      On or about April 3. 2017, HERNANDEZ           DIAZ, ARIAS ME.JIA, ROSA

MORENO,      and other members and associates of MS-13 murdered Victim 14 by striking him with

a hard object, hitting him with a machete, and dismembering      him with sharp objects in Frederick,

Maryland.

               h.      On or about April 3, 2017, HERNANDEZ           DIAZ. ARIAS ME.JIA, ROSA

MORENO,      and other members and associates of MS-13 buried the body of Victim 14 in a shallow

grave in Frederick, Marylanu.

               I.      On or about June          14. 2017,   ROSA   MORENO.       IWIZ    URRUTIA,

SIIlIHAN    GARCIA,    and other members and associates ofMS-13        assaulted Victim 15 and Victim

16 in Wheaton, Maryland.




                                                    17
       Case 1:16-cr-00259-JKB Document 468 Filed 05/31/19 Page 18 of 29




                 J.      On or about June 14,2017, an MS-13 member infonned other MS-13 gang

members that Victim       17, a suspected   member of the 18th Street gang, was hanging out ncar a

Dunkin Donuts in Wheaton, Maryland.

                 k.      On or about June 14, 2017, HERNANDEZ               D1AZ, LOPEZ       ABREGO,

SIBlHAN        GARCIA,    and other members         and associates    of MS-13 assaulted    Victim    17 in

Wheaton, Maryland.

                 I.      In   or    about   June,     2017,   GUERRA        CASTILLO,       PORTILLO

RODRIGUEZ,            RAMIREZ      PENA,    RUIZ     URRUTIA,        ARGUETA      ARGUETA      and other

members and associates ofMS-13         conspired to murder Victim 18.

                 m.      On or about June 24, 2017, PORTILLO               RODRIGUEZ,        RAMIREZ

PENA, RUIZ URRUTIA,             ARGUETA      ARGUETA,         and other members and associates of MS-

13 kidnapped and transported       Victim 18 to Cro\\~lsville, Maryland for the purpose of murdering

her.

                 n.      On or about June 24, 2017, PORTILLO               RODRIGUEZ.        RAMIREZ

PENA, RUIZ URRUTIA,             and other members and associates of MS-13 murdered Victim 18 in

Crownsville,    Maryland by strangling and dismembering        her with machetes.

                 o.      On or about June 24, 2017, PORTILLO               RODRIGUEZ,        RAMIREZ

PENA, RUIZ URRUTIA,             and other members and associates of MS-13 buried Victim 18 in a

shallow grave in CrO\\1lsville, Maryland.

                 p.      In or about July 2017,        HERNANDEZ          DIAZ,     ARIAS   ME.IIA,    and

RAMIREZ        PENA promoted PORTILLO               RODRIGUEZ        and SANDOVAL      RODRIGUEZ        to

the rank of homeboy in the fulton clique of MS-13 by assaulting them in a ritual referred to as

"jumping in,"




                                                      18
        Case 1:16-cr-00259-JKB Document 468 Filed 05/31/19 Page 19 of 29




                q.        Between in or about 2015, through on or about 2017,

GUERRA       CASTILLO,         ALAS      BRIZUELA,                             ARRUE    FIGUEROA,

HERNANDEZ            DIAZ,   LOPEZ      ABREGO,    MENDEZ       SOSA,     PORTILLO     RODRIGUEZ,

RAMIREZ      PENA,                                        RODRIGUEZ       HERNANDEZ,      VENTURA

MORALES,       SANDOVAL          RODRIGUEZ,        SIBRIAN      GARCIA,     D1AZ RAMOS,     and other

members and associates       of MS-13 conspired to distribute marijuana to raise funds for MS-13 to

purchase marijuana      and weapons for the gang, and to send to MS-13 members and associates        in

Maryland. in other states, and in EI Salvador.

                r.        Between in or about 2015, through on or about 2017. ALAS BRIZUELA.

                        GUERRA         CASTILLO.                          <\R.IAS ME,JIA, PORTILLO

RODRIGUEZ.             RAMIREZ           PENA,                                         RODRIGUEZ

HERNANDEZ,           SANDOVAL      RODHIGUEZ,         SIBRIAN    GARCIA,     VENTURA     MORALES,

DIAZ RAMOS,          and other members and associates      of MS-13 extorted money from victims by

threatening and using force, violence, and fear.

               s.         Between in or about 20 15 through or about 2017, DIAZ RAMOS and other

MS.13    members      and associates    sent money obtained   from the extortion   of the owners   and

operators of illegal businesses to El Salvador.    Onen the money was sent through females or non.

MS.!3   members to disguise the origin of the money as well as the purpose of the funds (which

was to support MS-13 in El Salvador).

               t.         Between in or about 2015, through on or about 2017, DIAZ RAMOS,          and

other MS-13 members possessed firearms on behalf of MS.13 and provided them to members and

associates of MS.13 tn use in the gang's activities.




                                                     19
       Case 1:16-cr-00259-JKB Document 468 Filed 05/31/19 Page 20 of 29




                  u.      Between in or about 2015, through        00   or about 2017, ()IAZ RAMOS.         and

other MS-13 members received and stored proceeds from MS-13's drug sales and extortions and

would send the proceeds       to MS-!3 members and associates              in Maryland,    other states, and EI

Salvador.

                         Special Sentencing     Factors    Regarding       Count One

        28.       On or about April 7,2015,     in the District of Maryland.        ALAS BRIZUELA           and

GUERRA        CASTILLO      unlawfully conspired with others Known and unknown to the Grand Jury

to feloniously,   willfully, and with deliberately   premeditated       malice, kill and murder Victim I, in

violation of Maryland Code, Criminal Law !i 2-20 I(a)( I) and the Common LawaI' Maryland, and

punishable    pursuant to Maryland Code. Criminal Law         S   1-202.

        29.       On or about August 28, 20 IS, in the District of Maryland,              ALAS BRIZUELA,

                       GUERRA       CASTILLO,        and NOLASCO           SORIANO,       conspired with others

Known and unknown to the Grand Jury to feloniously, willfully, and with deliberately              premeditated

malice, kill and murder Victim 3, in violation of Maryland Code. Criminal Law!i 2-201(a)(I)                 and

the Common LawaI'        Maryland, and punishable pursuant to Maryland Code, Criminal Law !i I.

202.

        30.       On or about August 31,2015.      in the District ofMarylaod,      ALAS BRIZUELA,          and

                        'onspired with others known and unknown to the Grand Jury to feloniously.

willfully, and with deliberately    premeditated     malice. kill aod murder Victim 5, in violation of

Maryland Code, Criminal Law        S 2-20   I(a)(I) and the Common Law of Maryland, and punishable

pursuant to Maryland Code, Criminal Law !i 1-202.

        31.       On or about December 23, 2015. in the District of Maryland. ALAS BRIZUELA,

                                                              'onspired with others known and unknown

to the Grand Jury to feloniously,      willliJlly. and with deliberately       premeditated    malice, kill and


                                                      20
       Case 1:16-cr-00259-JKB Document 468 Filed 05/31/19 Page 21 of 29




murder Victim 6, in violation of Maryland Code, Criminal Law                      S 2-201(a)(I)       and the Common

Law of Maryland, and punishable pursuant to Maryland Code, Criminal Law                           S   1-202.

        32.        On or about July 4, 2016 in the District of Maryland,                SIBRIAN          GARCIA           and

HERNANDEZ             DIAZ      conspired      with others       known    and unknown      to the Grand            Jury to

feloniously,     willfully. and with deliberately         premeditated      malice, kill and murder Victim 9, in

violation of Maryland Code, Criminal Law              S 2-20     I (a)( 1) and the Common Law of Maryland, and

punishable pursuant to Maryland Code, Criminal Law                   S   1-202.

        33.        On or about August 28, 2016 in the District of Maryland,                 HERNANDEZ               DIAZ

conspired      with others known and unknown to the Grand Jury to feloniously.                    willfully, and with

deliberately     premeditated    malice. kill and murder Victim              10, in violation     of Maryland        Code,

Criminal    Law    S 2-20 I (a)(I)   and the Common           Law of Maryland,        and punishable           pursuant    to

Maryland Code, Criminal Law           S     1-202.

        34.        On or about March 31, 2017, in the District of Maryland,                     LOPEZ          ABREGO,

ROSA MORENO,             PORTILLO            RODRIGUF:Z,           SANDOVAL       RODRIGUEZ,            and SIBRIAN

GARCIA         unlawfully conspired with others known and unknown to the Grand Jury to feloniously,

willfully. and with deliberately       premeditated        malice, kill and murder Victim 13. in violation of

Maryland Code, Criminal Law           S 2-201(a)(I)       and the Common Law of Maryland, and punishable

pursuant to Maryland Code, Criminal Law               S   1-202.

        35.        On or about April 3, 2017, in the District of Maryland,                 HERNANDEZ                DIAZ.

ARIAS ME.J1A, and ROSA MORENO                        unlawfully conspired with others known and unknown

to the Grand Jury to feloniously,            willlitlly, and with deliberately      premeditated       malice. kill and

murder Victim 14, in violation of Maryland Code, Criminal Law                     S 2-20 I (a)( I)    and the Common

Law of Maryland, and punishable pursuant to Maryland Code. Criminal Law                           S   1-202.




                                                            21
      Case 1:16-cr-00259-JKB Document 468 Filed 05/31/19 Page 22 of 29




       36.     On or about June 24, 2017, in the District of Maryland, GUERRA CASTILLO,

ARGUETA       ARGUETA,       PORTILLO     RODRIGUEZ,     RAMIREZ     PENA, SANDOVAL

RODRIGUEZ, ARRUE FIGUEROA, SOSA, and RUIZ URRUTIA unlawfully conspired with

others known and unknown to the Grand Jury to feloniously, willfully, and with deliberately

premeditated malice, kill and murder Victim 18, in violation of Maryland Code, Criminal Law

~ 2-201(a)(I) and the Common Law of Maryland, and punishable pursuant to Maryland Code,

Criminal Law ~ 1-202.


All in violation of 18 U.S.c. ~ 1962(d)




                                            22
        Case 1:16-cr-00259-JKB Document 468 Filed 05/31/19 Page 23 of 29




                                                   COUNT TWO

  (Conspiracy          to Murder, Maim, Assault with a Dangerous Weapon, and Assault                               Resulting
                              in Serious Bodily Injury in Aid of Racketeering)

         Thc Grand Jury for thc District of Maryland further charges that:

             1.       Paragraphs     1-22 of Count One of this Fourth Supcrseding            Indictment are re-alleged

and incorporated         by reference as though fully set forth herein.

         2.           At all times relevant to this Fourth Superseding            Indictment,         MS-]3,     including its

leaders, members, and associates,            constituted an enterprise, as defincd in Title 18, United Statcs

Code, Section 1959(b )(2), that is a group of individuals associatcd in fact that engaged in, and thc

activities        of which atTceted, intcrstate     and foreign commerce.             The enterprise           constituted     an

ongoing organization          whose members functioned as a continuing                 unit for a common purpose of

achieving the objectives of the enterprise.          A primary purpose of the cnterprise was to earn money

for its mcmbers and associates through drug salcs and extortion of local brothels and bcer houses.

         3.           The above-described       cnterprise,        MS-13,   through    its mcmbers         and associatcs,

cngagcd in rackcteering            activity as dcfined in Title 18, United States Codc, Sections                   1959(b )(1)

and 1961 (I), namely, offcnses involving narcotics trafficking in violation of Title 21, United Statcs

Code, Sections 841 and 846, acts indictable under Section 1951 (extortion),                            of Title 18, United

States Code, and acts involving murder in violation of Maryland Code, Criminal Law                              S 2-20   I(a)( I)

and the Common Law of Maryland, and punishable pursuant to Maryland Code, Criminal Law                                          S
1-202, kidnapping          in violation of Maryland Code, Criminal Law                S 3-502,   and the Common Law

of Maryland, and extortion in violation of Maryland Code, Criminal Law                           SS   3-70 I and 3-705, 1-

202, and the Common Law of Maryland.




                                                              23
       Case 1:16-cr-00259-JKB Document 468 Filed 05/31/19 Page 24 of 29




       4.       On or about August 28, 2015, in the State and District of Maryland and elsewhere,

as consideration for the receipt of, and as consideration for a promise and an agreement to pay,

anything of pecuniary value from MS-13, and for the purpose of gaining entrance to and

maintaining and increasing position in MS-13, an enterprise engaged in racketeering activity,

                            DAVID ERNESTO NOLASCO SORIANO,
                                       a.k.a. Gordo,
                                        a.k.a. Mole,

the defendant herein, and others known and unknown, unlawfully and knowingly conspired to

murder, maim, assault with a dangerous weapon, and assault resulting in serious bodily injury,

Victim 3, in violation of Maryland common law and Md. Code Ann. Crim. Law        S 2-205   and   S 3-
202.

18 U.S.C.   S I959(a)(5)   and (6)




                                               24
       Case 1:16-cr-00259-JKB Document 468 Filed 05/31/19 Page 25 of 29




                                        COUNT THREE

(Attempted   Murder, Maimin~, and Assault with a Dangerous Weapon Resulting in Serious
                         Bodily Injury in Aid of Racketeering)

       The Grand Jury for the District of Maryland further charges that:

        I.     Paragraphs J.3 of Count Two of this Fourth Superseding Indictment arc re-allegcd

and incorporated by reference as though lully set forth herein.

       2.      On or about August 28, 2015, in the State and District of Maryland, as consideration

for the receipt of, and as consideration for a promise and an agreement to pay, anything of

pecuniary value from MS-13, and for the purpose of gaining entrance to and maintaining and

increasing position in MS.!3, an enterprise engaged in racketeering activity,

                          DA VID ERNESTO NOLASCO             SORIANO,
                                      a.k.a. Gordo,
                                       a.ka. Mole,

the defcndant hcrein, unlawfully and knowingly attempted to murder, maimcd, assaulted with a

dangerous weapon, and assaulted resulting in the serious bodily injury, and aided and abetted the

maiming, assault with a dangerous weapon, and assault resulting in serious bodily injury ofYictim

3, in violation of Maryland common law and Md. Codc Arm. Crim. Law ~ 2.205 and ~ 3.202.

18 U.S.C. SS 1959(a)(2), (3), and (5)
18 U.S.c. ~ 2
       Case 1:16-cr-00259-JKB Document 468 Filed 05/31/19 Page 26 of 29




                                               COUNT FOUR

                              (Conspiracy   to Murder    in Aid of Racketeering)

        The Grand Jury lor the District of Maryland furthcr charges that:

        I.         Paragraphs    1-3 of Count Two of this Fourth Superseding       Indictment arc re-alleged

and incorporated      by refcrence as though fully set forth herein.

        2.         The defcndants,    HERNANDEZ         DIAZ, ARIAS ME.JIA, and ROSA MORENO,

and CRUZ RODRIGUEZ,                together with .other pcrsons, known and unknown to the grand jury,

were members and associatcs          of a criminal organization,    that is the MS-13 street gang.     On or

about April 3, 2017, in the State and District of Maryland and elscwherc, as consideration            for thc

receipt 01: and as consideration     for a promise and an agreement to pay, anything of pecuniary value

from MS-13, and for the purposc of gaining entrancc to and maintaining              and increasing   position

in MS-13, an cnterprise engaged in racketeering         activity,

                                      CARLOS HERNANDEZ       DIAZ,
                                           :I.k.a. Positivo,
                                      DARWIN ARIAS ME.HA,
                                              a.k.a. City,
                                          a.k.a. City Boy,
                                     ALBARO ROSA MORENO,
                                          a.k.a Slow, and
                                LUIS FERNANDO CRUZ RODRIGUEZ,
                                             a.k.a. Catra,

the defendants      hcrcin, and others known and unknown, unlawfully         and knowingly      conspircd   to

murder Victim 14. in violation of Maryland Code, Criminal Law             S 2-20 I (a)(1)   and thc Coml11on

Law of Maryland. and punishable pursuant to Maryland Codc. Criminal Law                 S 1-202.
18 U.S.C.    S   1959(a)(5)




                                                        26
       Case 1:16-cr-00259-JKB Document 468 Filed 05/31/19 Page 27 of 29




                                          COUNT FIVE

                     (Conspiracy to Commit Murdcl' in Aid of Racketccring)

       The Grand Jury for thc District of Maryland furthcr chargcs that:

        1.     Paragraphs 1-3 of Count Two of this Fourth Supcrscding Indictmcnt arc re-allcged

and incorporated by reference as though filily set f0l1h hercin.

       2.      The     dcfendants,   GUERRA        CASTILLO,       PORTILLO      RODRIGUEZ,

SANDOVAL RO[)RIGUEZ,             RAMIREZ PENA, ARRUE FIGUEROA, MEN[)EZ SOSA,

RUIZ URRUTIA,         ARGUETA        ARGUETA,         GUERRA ZACARIAS,       together with other

persons, knO\\l1 and unknO\\ll to the grand jury, werc mcmbcrs and associatcs of a criminal

organization, that is the MS-13 strect gang

       3.      On or about Junc 24, 2017, in the State and District of Maryland and elscwhcre, as

considcration for the rcceipt of, and as consideration for a promise and an agrcemcnt to pay.

anything of pecuniary value Irom MS-!3, and for the purpose of gaining cntrance to and

maintaining and increasing position in MS-!3, an entcrprise engaged in racketeering activity,

                             .JORGE RAUL GUERRA CASTILLO,
                                       a.k.a. Pelon,
                              MILTON PORTILLO RODRIGUEZ,
                                      a.k.a. Little Gangster,
                                            a.k.a. Scco,
                         JUAN CARLOS SANDOVAL RO[)RIGUEZ,
                                           a.k.a. Picaro,
                                FRANCISCO RAMIREZ PENA,
                                         a.k.a. Tcpn,
                                     a.k.a. Advcrtcnsin,
                                 ERVIN ARRUE FIGUEROA,
                                        a.k.a. Tricky,
                                  RONALD MEN[)EZ SOSA,
                                  EDWIN RUIZ URRUTIA,
                                       n.k.a. Sylvestrc,
                               BREN[)A ARGUETA ARGUETA,
                                           a.k.a Prima,
                                DARVIN GUERRA ZACARIAS,



                                                 27
      Case 1:16-cr-00259-JKB Document 468 Filed 05/31/19 Page 28 of 29




                                      a.k.a. Chapin,

the defendants herein, and others known and unknown, unlawfully and knowingly conspired to

murder Victim 18, in violation of Maryland Code, Criminal Law   9 2-201(a)(I)   and the Common

Law of Maryland, and punishable pursuant to Maryland Code, Criminal Law     9   1-202.

18 U.S.C.   9 1959(a)(5)




                                            28
      Case 1:16-cr-00259-JKB Document 468 Filed 05/31/19 Page 29 of 29




                                              COUNT SIX

                            (Conspiracy to Commit Money Laundering)

        The Grand Jury for the District of Maryland further charges that:

        I.       Beginning on a date unknown to the Grand Jury, but at least prior to in or about

2015, and continuing through at least in or about 2017, in the District of Maryland and elsewhere,

                                      SAMUEL DIAZ RAMOS,
                                         a.k.a. Pequeno,

did knowingly combine, conspire, confederate, and agree with persons, known and unknown to

the Grand Jury, to conduct and attempt to conduct financial transactions having an effect on

interstate conunerce which involved the proceeds of specified unlawful activity-to               wit, (1)

conspiracy to distribute controlled substances, in violation of21 U.S.c.       S 846; (2) distribution   of

controlled substances, in violation of 21 U.S.C.        S 841;   and (3) interference with commerce by

robbery or extortion, in violation of 18 U.S.c.    S   1951-while    knowing that the property involved

in the financial transactions represented the proceeds of some form of unlawful activity and

knowing that the transactions were designcd in whole and in part to conceal and disguise the

nature, location, sourcc, ownership, and control of the proceeds of said specified unlawful activity,

in violation of 18 U.S.C.   * 1956(a)( I)(B)(i).
18 U.S.c.    S 1956(h)


                                                          ~.~~
                                                          ROBERT K. HUI
                                                          Unitcd States Attorney


A TRUE BILL:


Foreperson



                                                   29
